IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-30054
                           Summary Calendar



ALLEN G. PHELPS,

                                           Plaintiff-Appellant,


versus

GLOBAL MARINE DRILLING CO.,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 94-CV-2313
                        - - - - - - - - - -
                          October 4, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Allen G. Phelps appeals from the district court’s judgment

in favor of the defendant in his suit under general maritime law

and the Jones Act, 46 U.S.C. § 688.    Phelps argues that the

district court’s findings that no act or omission of the

defendant nor unseaworthy condition of the GLOMAR HIGH ISLAND

VIII caused or contributed to Phelps’ injury were clearly

erroneous.     We have reviewed the record and the briefs and AFFIRM

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30054
                              - 2 -

the dismissal of Phelps’ claims.   We find no error in the

district court’s ruling and judgment.    See Phelps v. Global

Marine Drilling Co., No. 3:94-2313 (W.D. La. Jan. 5, 1996).

     AFFIRMED.